DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: typographical error.  Specifically, the second line of the third paragraph beneath the section heeding “Brief Description of the Drawings”, reads: “but also in corresponding structures in Figs. 3 and _;”.
Appropriate correction is required.

Examiner’s Amendment




The examiner proposes the following amendment: 

--- Please amend line 12 of claim 1 to read as follows. ---

a first viewing
--- Please amend line 14 of claim 1 to read as follows. ---

covers other ones of the plural camera lenses, and is movable to [[the]] a second viewing 
Reasons for Allowance





The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 10 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a lens selector for selecting one of plural camera lenses of a hand held communications device to be deployed and covering at least another one of the plural camera lenses when the lens selector is in an operative position coupled to the hand held communications device, the lens selector comprising:
a lens cover including an exposure port dimensioned and configured to expose one of the plural camera lenses, and a panel for covering every other one of the plural camera lenses; and
a base dimensioned and configured to be retained on the hand held communications device by partial envelopment thereof, the base including a grip structure configured to surroundably engage the hand held communications device when the lens selector is in the operative position.

Most notably, for a lens selector for selecting one of plural camera lenses of a hand held communications device to be deployed and covering at least another one of the plural camera lenses when the lens selector is in an operative position coupled to the hand held communications device, the lens selector, further comprising:
a coupling configured to couple the lens cover to the base in a first viewing position wherein the lens cover exposes a selected one of the plural camera lenses and covers other ones of the plural camera lenses, and is movable to a second viewing position wherein the lens cover exposes another selected one of the plural camera lenses and covers the other ones of the plural camera lenses; and
a viewing position latch configured to adjustably secure the lens cover in a selected one of the first viewing position and the second viewing position,
in combination with all of the other claim limitations presented, in total

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
This application is in condition for allowance except for the following formal matters, presented in paragraphs 2 and 3, above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm'r Pat. 1935). 
A shortened statutory period for reply to this action is set to expire TWOMONTHS from the mailing date of this letter. 


Contact Information







Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040.  The examiner can normally be reached on 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF